MacIntyre, J.
“The plaintiff in certiorari shall cause written notice to be given to the opposite party in interest, his agent, or attorney, of the sanction of the writ of certiorari, and also the time and place of hearing, at least 10 days before the sitting of the court to which the same shall be returnable, and in default of such notice (unless prevented by unavoidable cause) the certiorari shall be dismissed.” Code, § 19-212. The following writing is not a compliance with the mandatory requirements of the foregoing section, and the judge did not err in dismissing the certiorari because it appeared that “no notice of the time and place of hearing has been given by petitioner as required by law:” “This is to certify that I have this day personally left at the office of Mr. H, *701Roy Cobb, Mayor of and for the City of Ball Grond, Ga., petition and writ of certiorari in the above and foregoing case. I do hereby certify that I have this day served personally the solictor-general of the Blue Ridge Judicial Circuit with a copy in said case. This the 7th day of Feb., 1935. M. G. Hicks, Atty. for Petitioner.” Franke v. May, 86 Ga. 659 (12 S. E. 1068) ; Federal Life Ins. Co v. Hurst, 39 Ga. App. 807 (148 S. E. 614), and cit.
Decided May 26, 1936.
Rehearing denied July 29, 1936.
M. Cf. Hides, Philip N. J obson, for plaintiff in error.
John S. Wood, contra.

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.